
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1289
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To improve title 18 of the United States
		  Code.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Evidence Request Efficiency
			 Act of 2009.
		2.Improvements to title 18Title 18 of the United States Code is
			 amended—
			(1)in section 2703—
				(A)in subsection (a), by striking by a
			 court with jurisdiction over the offense under investigation or an equivalent
			 State warrant and inserting (or, in the case of a State court,
			 issued using State warrant procedures) by a court of competent
			 jurisdiction;
				(B)in subsection (b)(1)(A), by striking
			 by a court with jurisdiction over the offense under investigation or an
			 equivalent State warrant and inserting (or, in the case of a
			 State court, issued using State warrant procedures) by a court of competent
			 jurisdiction; and
				(C)in subsection (c)(1)(A), by striking
			 by a court with jurisdiction over the offense under investigation or an
			 equivalent State warrant and inserting (or, in the case of a
			 State court, issued using State warrant procedures) by a court of competent
			 jurisdiction;
				(2)in section 2711(3), by striking has
			 the meaning assigned by section 3127, and includes any Federal court within
			 that definition, without geographic limitation; and and inserting the
			 following: “includes—
				
					(A)any district court of the United States
				(including a magistrate judge of such a court) or any United States court of
				appeals that—
						(i)has jurisdiction over the offense being
				investigated;
						(ii)is in or for a district in which the
				provider of a wire or electronic communication service is located or in which
				the wire or electronic communications, records, or other information are
				stored; or
						(iii)is acting on a request for foreign
				assistance pursuant to section 3512 of this title; or
						(B)a court of general criminal jurisdiction of
				a State authorized by the law of that State to issue search warrants;
				and
					;
			(3)in section 3127(2)(A), by striking
			 having jurisdiction over the offense being investigated; and
			 inserting the following: “that—
				
					(i)has jurisdiction over the offense being
				investigated;
					(ii)is in or for a district in which the
				provider of a wire or electronic communication service is located;
					(iii)is in or for a district in which a
				landlord, custodian, or other person subject to subsections (a) or (b) of
				section 3124 of this title is located; or
					(iv)is acting on a request for foreign
				assistance pursuant to section 3512 of this
				title;
					;
				
			(4)in chapter 223, by adding at the end the
			 following:
				
					3512.Foreign requests for assistance in criminal
				investigations and prosecutions
						(a)Execution of request for
				assistance
							(1)In generalUpon application, duly authorized by an
				appropriate official of the Department of Justice, of an attorney for the
				Government, a Federal judge may issue such orders as may be necessary to
				execute a request from a foreign authority for assistance in the investigation
				or prosecution of criminal offenses, or in proceedings related to the
				prosecution of criminal offenses, including proceedings regarding forfeiture,
				sentencing, and restitution.
							(2)Scope of ordersAny order issued by a Federal judge
				pursuant to paragraph (1) may include the issuance of—
								(A)a search warrant, as provided under Rule 41
				of the Federal Rules of Criminal Procedure;
								(B)a warrant or order for contents of stored
				wire or electronic communications or for records related thereto, as provided
				under section 2703 of this title;
								(C)an order for a pen register or trap and
				trace device as provided under section 3123 of this title; or
								(D)an order requiring the appearance of a
				person for the purpose of providing testimony or a statement, or requiring the
				production of documents or other things, or both.
								(b)Appointment of persons To take testimony or
				statements
							(1)In generalIn response to an application for execution
				of a request from a foreign authority as described under subsection (a), a
				Federal judge may also issue an order appointing a person to direct the taking
				of testimony or statements or of the production of documents or other things,
				or both.
							(2)Authority of appointed personAny person appointed under an order issued
				pursuant to paragraph (1) may—
								(A)issue orders requiring the appearance of a
				person, or the production of documents or other things, or both;
								(B)administer any necessary oath; and
								(C)take testimony or statements and receive
				documents or other things.
								(c)Filing of requestsExcept as provided under subsection (d), an
				application for execution of a request from a foreign authority under this
				section may be filed—
							(1)in the district in which a person who may
				be required to appear resides or is located or in which the documents or things
				to be produced are located;
							(2)in cases in which the request seeks the
				appearance of persons or production of documents or things that may be located
				in multiple districts, in any one of the districts in which such a person,
				documents, or things may be located; or
							(3)in any case, the district in which a
				related Federal criminal investigation or prosecution is being conducted, or in
				the District of Columbia.
							(d)Search warrant limitationAn application for execution of a request
				for a search warrant from a foreign authority under this section, other than an
				application for a warrant issued as provided under section 2703 of this title,
				shall be filed in the district in which the place or person to be searched is
				located.
						(e)Search warrant standardA Federal judge may issue a search warrant
				under this section only if the foreign offense for which the evidence is sought
				involves conduct that, if committed in the United States, would be considered
				an offense punishable by imprisonment for more than one year under Federal or
				State law.
						(f)Service of order or warrantExcept as provided under subsection (d), an
				order or warrant issued pursuant to this section may be served or executed in
				any place in the United States.
						(g)Rule of constructionNothing in this section shall be construed
				to preclude any foreign authority or an interested person from obtaining
				assistance in a criminal investigation or prosecution pursuant to section 1782
				of title 28, United States Code.
						(h)DefinitionsAs used in this section, the following
				definitions shall apply:
							(1)Federal judgeThe terms Federal judge and
				attorney for the Government have the meaning given such terms
				for the purposes of the Federal Rules of Criminal Procedure.
							(2)Foreign authorityThe term foreign authority
				means a foreign judicial authority, a foreign authority responsible for the
				investigation or prosecution of criminal offenses or for proceedings related to
				the prosecution of criminal offenses, or an authority designated as a competent
				authority or central authority for the purpose of making requests for
				assistance pursuant to an agreement or treaty with the United States regarding
				assistance in criminal matters.
							;
				and
			(5)in the table of sections for chapter 223,
			 by adding at the end the following:
				
					
						3512. Foreign requests for assistance in criminal
				investigations and
				prosecutions.
					
					.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
